Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered July 7, 1995, convict*58ing defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6V2 to 13 years, unanimously affirmed.
The court properly exercised its discretion in its Sandoval ruling where it limited inquiry to two out of fifteen prior convictions that directly bore on defendant’s credibility. Defendant expressly waived any objection to the admission of uncharged crimes evidence and then utilized such evidence as a component of his own trial strategy. The court properly admitted a statement made by defendant to his accomplice, since no prior notice is required for statements made as part of the criminal transaction (see, People v Clark, 198 AD2d 46, 47, lv denied 83 NY2d 870) or to persons who are not public servants (see, People v Smith, 219 AD2d 533, 534, lv denied 87 NY2d 907). Background testimony regarding the mechanics of street level drug sales and the tactics used by drug dealers was properly admitted (People v Kelsey, 194 AD2d 248, 252). The challenged portions of the prosecutor’s summation were responsive to defendant’s summation (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). Concur — Rosenberger, J. P., Ellerin, Wallach and Williams, JJ.